IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          No. 154 WAL 2015

                    Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
            v.


EMIL G. BURAK,

                    Petitioner


                                   ORDER



PER CURIAM

      AND NOW, this 11th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.